                              Case 21-11002-KBO                        Doc 1         Filed 07/08/21          Page 1 of 17

)LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH
                                        

                                      Delaware
 BBBBBBBBBBBBBBBBBBBB'LVWULFWRIBBBBBBBBBBBBBBBBB
                                       6WDWH 
                                                              11
 &DVHQXPEHU If known  BBBBBBBBBBBBBBBBBBBBBBBBB&KDSWHUBBBBB                                                                  &KHFNLIWKLVLVDQ
                                                                                                                                         DPHQGHGILOLQJ




2IILFLDO)RUP
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            

,IPRUHVSDFHLVQHHGHGDWWDFKDVHSDUDWHVKHHWWRWKLVIRUP2QWKHWRSRIDQ\DGGLWLRQDOSDJHVZULWHWKHGHEWRU¶VQDPHDQGWKHFDVH
QXPEHU LINQRZQ )RUPRUHLQIRUPDWLRQDVHSDUDWHGRFXPHQWInstructions for Bankruptcy Forms for Non-Individuals,LVDYDLODEOH




    'HEWRU¶VQDPH                                   Pipeline Foods, LLC
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              
 


    $OORWKHUQDPHVGHEWRUXVHG            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       LQWKHODVW\HDUV                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       ,QFOXGHDQ\DVVXPHGQDPHV
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       WUDGHQDPHVDQG doing business
       as QDPHV                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                             


    'HEWRU¶VIHGHUDO(PSOR\HU                 8 1       5 1 3 5 0 7 0
                                              BBBBBB±BBBBBBBBBBBBBBBBBBBBB
       ,GHQWLILFDWLRQ1XPEHU (,1 
 

    'HEWRU¶VDGGUHVV                      3ULQFLSDOSODFHRIEXVLQHVV                                  0DLOLQJDGGUHVVLIGLIIHUHQWIURPSULQFLSDOSODFH
                                                                                                        


                                                                                                            RIEXVLQHVV

                                               6499         University Avenue NE
                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              1XPEHU    6WUHHW                                            1XPEHU    6WUHHW

                                               Suite 200
                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                            32%R[

                                               Fridley                          MN         55432
                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              &LW\                       6WDWH   =,3&RGH               &LW\                     6WDWH     =,3&RGH


                                                                                                            /RFDWLRQRISULQFLSDODVVHWVLIGLIIHUHQWIURP
                                                                                                            SULQFLSDOSODFHRIEXVLQHVV
                                               Anoka
                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              &RXQW\                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                            1XPEHU    6WUHHW

                                                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                            &LW\                     6WDWH     =,3&RGH

 

    'HEWRU¶VZHEVLWH 85/                 https://www.pipelinefoods.com/
                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




2IILFLDO)RUP                                  9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                             SDJH
                               Case 21-11002-KBO                   Doc 1        Filed 07/08/21               Page 2 of 17

'HEWRU        Pipeline Foods, LLC
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                          &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              1DPH




    7\SHRIGHEWRU                     &RUSRUDWLRQ LQFOXGLQJ/LPLWHG/LDELOLW\&RPSDQ\ //& DQG/LPLWHG/LDELOLW\3DUWQHUVKLS //3 
                                            3DUWQHUVKLS H[FOXGLQJ//3 
                                            2WKHU6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                            $ Check one:
    'HVFULEHGHEWRU¶VEXVLQHVV
                                            +HDOWK&DUH%XVLQHVV DVGHILQHGLQ86& $ 
                                            6LQJOH$VVHW5HDO(VWDWH DVGHILQHGLQ86& %           
                                            5DLOURDG DVGHILQHGLQ86&  
                                            6WRFNEURNHU DVGHILQHGLQ86& $ 
                                            &RPPRGLW\%URNHU DVGHILQHGLQ86&  
                                            &OHDULQJ%DQN DVGHILQHGLQ86&  
                                            1RQHRIWKHDERYH

                                            % Check all that apply:

                                            7D[H[HPSWHQWLW\ DVGHVFULEHGLQ86&
                                            ,QYHVWPHQWFRPSDQ\LQFOXGLQJKHGJHIXQGRUSRROHGLQYHVWPHQWYHKLFOH DVGHILQHGLQ86&
                                                D 
                                            ,QYHVWPHQWDGYLVRU DVGHILQHGLQ86&E D           
                                                

                                            &1$,&6 1RUWK$PHULFDQ,QGXVWU\&ODVVLILFDWLRQ6\VWHP GLJLWFRGHWKDWEHVWGHVFULEHVGHEWRU6HH
                                                KWWSZZZXVFRXUWVJRYIRXUGLJLWQDWLRQDODVVRFLDWLRQQDLFVFRGHV
                                                   4 2 4 5
                                                BBBBBBBBBBBB

    8QGHUZKLFKFKDSWHURIWKH          Check one:
       %DQNUXSWF\&RGHLVWKH
       GHEWRUILOLQJ"                      &KDSWHU
                                            &KDSWHU
       
                                            &KDSWHUCheck all that apply
       $GHEWRUZKRLVD³VPDOOEXVLQHVV
       GHEWRU´PXVWFKHFNWKHILUVWVXE                   7KHGHEWRULVDVPDOOEXVLQHVVGHEWRUDVGHILQHGLQ86& ' DQGLWV
       ER[$GHEWRUDVGHILQHGLQ                              DJJUHJDWHQRQFRQWLQJHQWOLTXLGDWHGGHEWV H[FOXGLQJGHEWVRZHGWRLQVLGHUVRU
         ZKRHOHFWVWRSURFHHG                          DIILOLDWHV DUHOHVVWKDQ,IWKLVVXEER[LVVHOHFWHGDWWDFKWKHPRVW
       XQGHUVXEFKDSWHU9RIFKDSWHU                         UHFHQWEDODQFHVKHHWVWDWHPHQWRIRSHUDWLRQVFDVKIORZVWDWHPHQWDQGIHGHUDO
        ZKHWKHURUQRWWKHGHEWRULVD                          LQFRPHWD[UHWXUQRULIDQ\RIWKHVHGRFXPHQWVGRQRWH[LVWIROORZWKHSURFHGXUHLQ
       ³VPDOOEXVLQHVVGHEWRU´ PXVW                            86&  % 
       FKHFNWKHVHFRQGVXEER[                            
                                                              7KHGHEWRULVDGHEWRUDVGHILQHGLQ86&  LWVDJJUHJDWH
                                                                 QRQFRQWLQJHQWOLTXLGDWHGGHEWV H[FOXGLQJGHEWVRZHGWRLQVLGHUVRUDIILOLDWHV DUH
                                                                 OHVVWKDQDQGLWFKRRVHVWRSURFHHGXQGHU6XEFKDSWHU9RI
                                                                 &KDSWHU,IWKLVVXEER[LVVHOHFWHGDWWDFKWKHPRVWUHFHQWEDODQFHVKHHW
                                                                 VWDWHPHQWRIRSHUDWLRQVFDVKIORZVWDWHPHQWDQGIHGHUDOLQFRPHWD[UHWXUQRULI
                                                                 DQ\RIWKHVHGRFXPHQWVGRQRWH[LVWIROORZWKHSURFHGXUHLQ86&
                                                                   % 

                                                              $SODQLVEHLQJILOHGZLWKWKLVSHWLWLRQ
                                                              $FFHSWDQFHVRIWKHSODQZHUHVROLFLWHGSUHSHWLWLRQIURPRQHRUPRUHFODVVHVRI
                                                                 FUHGLWRUVLQDFFRUGDQFHZLWK86& E 

                                                              7KHGHEWRULVUHTXLUHGWRILOHSHULRGLFUHSRUWV IRUH[DPSOH.DQG4 ZLWKWKH
                                                                 6HFXULWLHVDQG([FKDQJH&RPPLVVLRQDFFRUGLQJWRRU G RIWKH6HFXULWLHV
                                                                 ([FKDQJH$FWRI)LOHWKHAttachment to Voluntary Petition for Non-Individuals Filing
                                                                 for Bankruptcy under Chapter 11 2IILFLDO)RUP$ ZLWKWKLVIRUP

                                                              7KHGHEWRULVDVKHOOFRPSDQ\DVGHILQHGLQWKH6HFXULWLHV([FKDQJH$FWRI5XOH
                                                                 E
                                            &KDSWHU




2IILFLDO)RUP                           9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                               SDJH
                                 Case 21-11002-KBO                  Doc 1        Filed 07/08/21            Page 3 of 17

'HEWRU         Pipeline Foods, LLC
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1DPH



    :HUHSULRUEDQNUXSWF\FDVHV       1R
       ILOHGE\RUDJDLQVWWKHGHEWRU
       ZLWKLQWKHODVW\HDUV"          <HV 'LVWULFW BBBBBBBBBBBBBBBBBBBBBBB :KHQBBBBBBBBBBBBBBB &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                              00''<<<<
       ,IPRUHWKDQFDVHVDWWDFKD
       VHSDUDWHOLVW                                'LVWULFW BBBBBBBBBBBBBBBBBBBBBBB :KHQBBBBBBBBBBBBBBB &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                              00''<<<<

  $UHDQ\EDQNUXSWF\FDVHV           1R
       SHQGLQJRUEHLQJILOHGE\D
                                                            See attached Schedule #1.
                                          <HV 'HEWRU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 5HODWLRQVKLS BBBBBBBBBBBBBBBBBBBBBBBBB
       EXVLQHVVSDUWQHURUDQ
       DIILOLDWHRIWKHGHEWRU"                      'LVWULFW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB :KHQ          BBBBBBBBBBBBBBBBBB
       /LVWDOOFDVHV,IPRUHWKDQ                                                                                       00  '' <<<<
       DWWDFKDVHSDUDWHOLVW                       &DVHQXPEHULINQRZQ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



  :K\LVWKHFDVHILOHGLQthis       Check all that apply:
       district"
                                          'HEWRUKDVKDGLWVGRPLFLOHSULQFLSDOSODFHRIEXVLQHVVRUSULQFLSDODVVHWVLQWKLVGLVWULFWIRUGD\V
                                              LPPHGLDWHO\SUHFHGLQJWKHGDWHRIWKLVSHWLWLRQRUIRUDORQJHUSDUWRIVXFKGD\VWKDQLQDQ\RWKHU
                                              GLVWULFW

                                          $EDQNUXSWF\FDVHFRQFHUQLQJGHEWRU¶VDIILOLDWHJHQHUDOSDUWQHURUSDUWQHUVKLSLVSHQGLQJLQWKLVGLVWULFW

  'RHVWKHGHEWRURZQRUKDYH         1R
       SRVVHVVLRQRIDQ\UHDO             <HV$QVZHUEHORZIRUHDFKSURSHUW\WKDWQHHGVLPPHGLDWHDWWHQWLRQ$WWDFKDGGLWLRQDOVKHHWVLIQHHGHG
       SURSHUW\RUSHUVRQDOSURSHUW\
       WKDWQHHGVLPPHGLDWH                      :K\GRHVWKHSURSHUW\QHHGLPPHGLDWHDWWHQWLRQ" Check all that appO\ 
       DWWHQWLRQ"
                                                    ,WSRVHVRULVDOOHJHGWRSRVHDWKUHDWRILPPLQHQWDQGLGHQWLILDEOHKD]DUGWRSXEOLFKHDOWKRUVDIHW\
                                                          :KDWLVWKHKD]DUG"BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                    ,WQHHGVWREHSK\VLFDOO\VHFXUHGRUSURWHFWHGIURPWKHZHDWKHU
                                                    ,WLQFOXGHVSHULVKDEOHJRRGVRUDVVHWVWKDWFRXOGTXLFNO\GHWHULRUDWHRUORVHYDOXHZLWKRXW
                                                           DWWHQWLRQ IRUH[DPSOHOLYHVWRFNVHDVRQDOJRRGVPHDWGDLU\SURGXFHRUVHFXULWLHVUHODWHG
                                                           DVVHWVRURWKHURSWLRQV 

                                                    2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                                  :KHUHLVWKHSURSHUW\"BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                1XPEHU       6WUHHW
                                                                                                                 
                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBB BBBBBBBBBBBBBBBB
                                                                                 &LW\                                         6WDWH=,3&RGH 


                                                  ,VWKHSURSHUW\LQVXUHG"

                                                    1R
                                                    <HV,QVXUDQFHDJHQF\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                               &RQWDFWQDPH    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                               3KRQH           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 




              Statistical and administrative information




2IILFLDO)RUP                         9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                  SDJH
                               Case 21-11002-KBO                    Doc 1          Filed 07/08/21             Page 4 of 17

'HEWRU       Pipeline Foods, LLC
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
             1DPH




  'HEWRU¶VHVWLPDWLRQRI             Check one:
     DYDLODEOHIXQGV                     )XQGVZLOOEHDYDLODEOHIRUGLVWULEXWLRQWRXQVHFXUHGFUHGLWRUV
                                          $IWHUDQ\DGPLQLVWUDWLYHH[SHQVHVDUHSDLGQRIXQGVZLOOEHDYDLODEOHIRUGLVWULEXWLRQWRXQVHFXUHGFUHGLWRUV

                                                                                                         
  (VWLPDWHGQXPEHURI
                                                                                                       
     FUHGLWRUV
                                                                                                    0RUHWKDQ
                                          

                                                                  PLOOLRQ                      ELOOLRQ
  (VWLPDWHGDVVHWV
                                                            PLOOLRQ                    ELOOLRQ
                                                           PLOOLRQ                    ELOOLRQ
                                          PLOOLRQ               PLOOLRQ                   0RUHWKDQELOOLRQ

                                                                  PLOOLRQ                      ELOOLRQ
  (VWLPDWHGOLDELOLWLHV
                                                            PLOOLRQ                     ELOOLRQ
                                                           PLOOLRQ                    ELOOLRQ
                                          PLOOLRQ               PLOOLRQ                   0RUHWKDQELOOLRQ


             Request for Relief, Declaration, and Signatures


 :$51,1* %DQNUXSWF\IUDXGLVDVHULRXVFULPH0DNLQJDIDOVHVWDWHPHQWLQFRQQHFWLRQZLWKDEDQNUXSWF\FDVHFDQUHVXOWLQILQHVXSWR
              RULPSULVRQPHQWIRUXSWR\HDUVRUERWK86&DQG


  'HFODUDWLRQDQGVLJQDWXUHRI       Q   7KHGHEWRUUHTXHVWVUHOLHILQDFFRUGDQFHZLWKWKHFKDSWHURIWLWOH8QLWHG6WDWHV&RGHVSHFLILHGLQWKLV
     DXWKRUL]HGUHSUHVHQWDWLYHRI
                                               SHWLWLRQ
     GHEWRU
                                          Q   ,KDYHEHHQDXWKRUL]HGWRILOHWKLVSHWLWLRQRQEHKDOIRIWKHGHEWRU

                                          Q   ,KDYHH[DPLQHGWKHLQIRUPDWLRQLQWKLVSHWLWLRQDQGKDYHDUHDVRQDEOHEHOLHIWKDWWKHLQIRUPDWLRQLVWUXHDQG
                                               FRUUHFW


                                          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW

                                                              07/08/2021
                                               ([HFXWHGRQ BBBBBBBBBBBBBBBBB
                                                            00 ''<<<<


                                          8       /s/ Winston Mar
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                  Winston Mar
                                                                                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              6LJQDWXUHRIDXWKRUL]HGUHSUHVHQWDWLYHRIGHEWRU             3ULQWHGQDPH


                                                    Chief Restructuring Officer
                                               7LWOHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB               




2IILFLDO)RUP                          9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                     SDJH
                             Case 21-11002-KBO                   Doc 1           Filed 07/08/21       Page 5 of 17

'HEWRU        Pipeline Foods, LLC
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              1DPH




     6LJQDWXUHRIDWWRUQH\
                                         8      /s/ Mark Minuti
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           'DWH      07/08/2021
                                                                                                                  BBBBBBBBBBBBBBBBB     
                                            6LJQDWXUHRIDWWRUQH\IRUGHEWRU                                    00   ''<<<<



                                             Mark Minuti, Esq.
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             3ULQWHGQDPH
                                              Saul Ewing Arnstein & Lehr LLP
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             )LUPQDPH
                                             1201        North Market Street, Suite 2300
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             1XPEHU    6WUHHW
                                             Wilmington
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     DE
                                                                                                   BBBBBBBBBBBB        19801
                                                                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             &LW\                                                 6WDWH        =,3&RGH

                                             (302) 421-6800
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            mark.minuti@saul.com
                                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             &RQWDFWSKRQH                                                 (PDLODGGUHVV



                                             2659                                                    DE
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             %DUQXPEHU                                            6WDWH






2IILFLDO)RUP                        9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                  SDJH
            Case 21-11002-KBO      Doc 1    Filed 07/08/21    Page 6 of 17




                 FORM 201. VOLUNTARY PETITION – Schedule I

         %DQNUXSWF\&DVHV%HLQJ)LOHGRU:KLFK0D\%H)LOHGE\DQ$IILOLDWH

Debtors                                            District          Relationship
Pipeline Holdings, LLC                               DE                 Parent
Pipeline Foods Real Estate Holding Company, LLC      DE                Affiliate
Pipeline Foods, ULC                                  DE               Subsidiary
Pipeline Foods Southern ConeSRL                  DE                Affiliate
Pipeline Foods II, LLC                               DE               Subsidiary
Case 21-11002-KBO   Doc 1   Filed 07/08/21   Page 7 of 17
Case 21-11002-KBO   Doc 1   Filed 07/08/21   Page 8 of 17
Case 21-11002-KBO   Doc 1   Filed 07/08/21   Page 9 of 17
Case 21-11002-KBO   Doc 1   Filed 07/08/21   Page 10 of 17
Case 21-11002-KBO   Doc 1   Filed 07/08/21   Page 11 of 17
                  Case 21-11002-KBO            Doc 1    Filed 07/08/21     Page 12 of 17



IN WITNESS WHEREOF, the undersigned have executed this Written Action to be
effective as of the date first above written.

  BOARD MEMBERS




 By: Craig Tashjian




  By:
                            Manager




 By: Eric         Jackson




                                      lSignature Page to Written Actionf




usA.60371 2860.6AVN4
38705992.1
               Case 21-11002-KBO   Doc 1    Filed 07/08/21      Page 13 of 17




IN WITNESS WHEREOF, the undersigned have executed this Written Action to be
effective as of the date first above written.

 BOARD MEMBERS




 By: Craig Tashjian




 By: Bradley Dietz
     Independent Manager




 By: Eric Jackson




                           [Signature Page to Written Action]




USA.603712860.6/WN4
38705992.3
                                    Case 21-11002-KBO                  Doc 1               Filed 07/08/21            Page 14 of 17


      Fill in this information to identify the case:

      Debtor name     Pipeline Foods, LLC, et al
      United States Bankruptcy Court for the:                              District of     Delaware
                                                                                         (State)
      Case number (If known):
                                                                                                                                                      Check if this is an
                                                                                                                                                         amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                              12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete               Name, telephone number, and             Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code         email address of creditor               (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                 contact                                 debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                         professional          unliquidated,   total claim amount and deduction for value of
                                                                                         services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                         government
                                                                                         contracts)
                                                                                                                               Total claim, if    Deduction for       Unsecured
                                                                                                                               partially          value of            claim
                                                                                                                               secured            collateral or
                                                                                                                                                  setoff

1    Simmons Feed & Supply LLC, dba
                                    Eric Simmons
     Simmons Grains Co.
                                    P: 800-754-1228                                      Customer Advance                                                            $5,210,571.43
     600 Snyder Road
                                    eric@simmonsgrain.com
     Salem, OH 44460

2    Agri Exim DMCC
     Unit N: 2503, 1 Lake Plaza       Suraj Sharma
     Plot No: JLT-PH2-T2A             P: 971 0- 44322835                                 Trade Debt                                                                  $2,646,082.92
     Jumeirah Lakes Towers, UAE 00000 suraj.sharma@agrieximfze.com
     Dubai

3     Wolf, Jim                                 Dean Zimmerli
     49080 270th St                             P: 507- 354-3111                         Note Payable          Disputed                                              $2,222,027.18
     Jeffers, MN 56145                          dzimmerli@gislason.com


4    Crystal Valley Farms LLC DBA
                                                Cheri Bovee
     Miller Poultry LLC
                                                P: 260-829-6550                          Customer Advance                                                            $1,714,910.73
     3945 N State 327
                                                cherib@millerpoultry.com
     Orland, IN 467776

5    Pederson, Earl                             Earl Pederson
     3077 County Hwy 42                         P: 218-790-4112                          Trade Debt                                                                  $1,527,589.66
     Bejou, MN 56516                            pederbro@gvtel.com


6    Brushvale Seed Inc.                        Jon Miller
     1656 280th St                              P: 218- 643-2311                         Trade Debt                                                                  $1,050,412.22
     Breckenridge, MN 56520                     seed@brushvaleseed.com

     Ecopure Specialities Limited
7
     Unit No 134 First Floor Rectangle 1 Anu Sharma
     Sakey                               P: 91-124-3055100                               Trade Debt                                                                   $882,411.40
     New Delhi, DE 110017                anu.sharma@ltgroup.in
     India

8                                               Stacey Steely
     Organic Farmers Michigan
                                                P: 810- 404-9347
     5095 Argyle Rd                                                             Note Payable                                                                          $872,892.57
                                                stacey@organicfarmersofmichigan
     Decker, MI 48426
                                                .com


    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                             page 1
                                Case 21-11002-KBO                Doc 1       Filed 07/08/21                Page 15 of 17


    Debtor
                   Pipeline Foods, LLC, et al                                                   Case number (if known)
                 Name




     Name of creditor and complete          Name, telephone number, and   Nature of the claim    Indicate if       Amount of unsecured claim
     mailing address, including zip code    email address of creditor     (for example, trade    claim is          If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,     contingent,       claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,     total claim amount and deduction for value of
                                                                          services, and          or disputed       collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff


9    Organic Ventures, Inc.                Rick Halverson
     W26001 Volds Ln                       P: 608-687-9580                Trade Debt                                                                      $675,885.29
     Arcadia, WI 54612                     rhalverson@pipelinefoods.com


10 LSM Commodities Ltd.                    Lynn McMillan
   203 3550 Taylor St
                                           P: 306-933-0555                Trade Debt                                                                      $548,431.66
   Saskatoon, SK S7H 5H9
                                           lynn@lsmcommodities.com
   Canada

11 Dahl Trucking                           Aaron Dahl
   9240 HWY 1                              P: 701-256-0294                Trade Debt                                                                      $473,952.62
   South Langdon, ND 58249                 aaron@dahltrk.com


12 Richland Grain LLC & State Bank         Ann Hagen
   of New Richland
                                           P: 507-465-8118                Trade Debt                                                                      $414,695.12
   112 3rd St. NE PO BOX 235
                                           ahagen@sbnr.biz
   New Richland, MN 56072

13 BNSF Railway Company
   3110 Solutions Center                                                  Trade Debt                                                                      $396,515.49
   Chicago, IL 60677


14 Hemingway, Brant                        Brant Hemingway
   78346 310th St.                         P: 507-402-2212                Trade Debt                                                                      $356,220.06
   Ellendale, MN 56026                     branthemingway@gmail.com


15 Yantai Shuangta Food Co., LTD
   #668 Jincheng Road                      Matthew Ji
   Zhaoyuan City                           P: 86-0535-2433587             Customer Advance                                                                $355,069.86
   Shandong Province, 265400               matthew@orientalprotein.com
   China

16 Spot Freight                            Brittani Reaves
   141 South Meridian St
                                           P: 317-275-8586                Trade Debt                                                                      $345,700.00
   Suite 200
                                           breaves@spotinc.com
   Indianapolis, IN 46225

17 Herbst Farms                            Cynthia Herbst
   63993 260th Ave                         P: 507-951-2274                Trade Debt                                                                      $338,597.92
   Kasson, MN 55944                        bherbst@kmtel.com

   Kevin Motl & Farmers and
18 Merchants State Bank of Blooming Kevin Motl
   Prairie                          P: 507-583-2379                       Trade Debt                                                                      $250,087.89
   12722 64th Ave S.E.              fmbank@citlink.net
   Blooming Prairie, MN 55917

19 Gavilon Grain LLC                       Mike Rennau
   1331 Capitol Ave                        P: 308-385-3730                Trade Debt                                                                      $243,392.51
   Omaha, NE 681025022                     mike.rennau@gavilon.com


20 Chaplin Grain LLC                       Angie Gerbrandt
   322 4th Ave.
                                           P: 306-395-2522                Trade Debt                                                                      $238,216.82
   Chaplin, SK S0H 0V0
                                           Chaplingrain.angie@sasktel.net
   Canada


    Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 2
                  Case 21-11002-KBO               Doc 1      Filed 07/08/21         Page 16 of 17




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      ) Chapter 11
                                                            )
PIPELINE FOODS, LLC, et al.,1                               ) Case No. 21-_____ (____)
                                                            )
                                    Debtors.                ) (Joint Administration Requested)
                                                            )
                                                            )

                   COMBINED CORPORATE OWNERSHIP STATEMENT
                 AND LIST OF EQUITY SECURITY HOLDERS PURSUANT TO
                     FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), and 7007.1

          Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

 Procedure, Pipeline Foods, LLC and certain of its affiliates, who are or may be debtors and

 debtors in possession in the above-captioned cases (each a “Debtor” and collectively, the

 “Debtors”), hereby state as follows:

          1.       Debtor Pipeline Holdings, LLC is owned by non-debtors: AMERRA PF
                   Holdings, LLC (97.5%), Pipeline Opportunity Partners, LLC (1.3%), OV
                   Holdings, LLC (0.7%), SISJAS LLC (0.3%), and Moore Lake Equity Partners,
                   LLC (0.2%).

          2.       Debtor Pipeline Foods, LLC is 100% owned by Debtor Pipeline Holdings, LLC.

          3.       Debtor Pipeline Foods Real Estate Holding Company, LLC is 100% owned by
                   Debtor Pipeline Foods, LLC.

          4.       Debtor Pipeline Foods, ULC is 100% owned by Pipeline Foods, LLC.

          5.       Debtor Pipeline Foods II, LLC is 100% owned by Pipeline Foods, LLC.

          6.       Debtor Pipeline Foods Southern Cone S.R.L. is owned by Pipeline Foods, LLC,
                   (99.5% ) and Pipeline Foods II, LLC (0.5%).




 1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Pipeline Foods, LLC (5070); Pipeline Holdings, LLC (5754); Pipeline Foods Real Estate Holding Company,
     LLC (7057); Pipeline Foods, ULC (3762); Pipeline Foods Southern Cone S.R.L. (5978); and Pipeline Foods II,
     LLC (9653). The Debtors’ mailing address is 6499 University Avenue NE, Suite 200, Fridley, MN 55432.
                                Case 21-11002-KBO                 Doc 1           Filed 07/08/21               Page 17 of 17

 Fill in this information to identify the case and this filing:


                3LSHOLQH)RRGV//&HWDO
 Debtor Name __________________________________________________________________

 United States Bankruptcy Court for the: ______________________ District of __________
                                                                             'HODZDUH
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                                                            &RPELQHG6WDWHPHQWRI&RUSRUDWH2ZQHUVKLSDQG/LVWRI(TXLW\6HFXULW\
                                                           +ROGHUV
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                     
        Executed on ______________                         8     V:LQVWRQ0DU
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                                  :LQVWRQ0DU
                                                                ________________________________________________________________________
                                                                Printed name

                                                                   &KLHI5HVWUXFWXULQJ2IILFHU
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
